      Case: 3:19-cv-00033-slc Document #: 35 Filed: 12/09/19 Page 1 of 9




                                    In the
        UNITED STATES DISTRICT COURT
                                    For the
            Western DISTRICT OF WISCONSIN

Nathan M. Poke,

      Plaintiff,

       v.                                 Case No. 19-cv-33

The City of La Crosse, Wisconsin,
and Ron Tischer, Chief of Police,

      Defendants.



             Plaintiff’s Motion to Strike Answer
            as Sanction for Discovery Misconduct


                                THE JEFF SCOTT OLSON LAW FIRM, S.C.
                                JEFF SCOTT OLSON
                                State Bar Number 1016284
                                131 West Wilson Street, Suite 1200
                                Madison, WI 53703-3225
                                Phone:      608 283-6001
                                Fax:        608 283 0945
                                Email:      jsolson@scofflaw.com
            Case: 3:19-cv-00033-slc Document #: 35 Filed: 12/09/19 Page 2 of 9




                                                          Table of Contents


Introduction .................................................................................................................................. 1
Relevant Federal Rules ................................................................................................................ 2
Argument ...................................................................................................................................... 3
Conclusion .................................................................................................................................... 6




                                                                       i
        Case: 3:19-cv-00033-slc Document #: 35 Filed: 12/09/19 Page 3 of 9




                                         Introduction

       Each of the Plaintiff’s three motions to compel discovery makes a case for relief

specific to one set of discovery requests, but the Defendants’ cavalier disregard of their

discovery obligations taken as a whole has crippled the Plaintiff’s ability to try to prove

his case on the schedule set by the Court and requires more than a piecemeal response

by the Court.

       The Plaintiff plans, after receiving the written discovery at issue, to take

depositions of some of the key players in this case. And it may well be that additional

written discovery is required. Discovery closes April 3, 2020. (Dkt. # 8.) If the

Defendants had timely responded, for example to the Plaintiff’s Third Set of Written

Discovery Requests, the Plaintiff could have begun using the information and

documents produced in depositions last July, and would have had nine months to

complete a well-designed discovery campaign. By the time Court intervention gets the

Plaintiff the evidence he is entitled to, if it does, there will be nothing like an

opportunity for a well-designed discovery campaign. The Defendants should not be

permitted to profit from their unreasonable intransigence either by requiring the

Plaintiff to go to trial without a meaningful opportunity for discovery or by postponing

the trial to a date sufficiently far into the future to allow for adequate discovery.
          Case: 3:19-cv-00033-slc Document #: 35 Filed: 12/09/19 Page 4 of 9




                                  Relevant Federal Rules




Rule 37

      (a) Motion for an Order Compelling Disclosure or Discovery.

               (1) In General. On notice to other parties and all affected persons, a
               party may move for an order compelling disclosure or discovery.
               The motion must include a certification that the movant has in
               good faith conferred or attempted to confer with the person or
               party failing to make disclosure or discovery in an effort to obtain it
               without court action.

***

               (4) Evasive or Incomplete Disclosure, Answer, or Response. For
               purposes of this subdivision (a), an evasive or incomplete
               disclosure, answer, or response must be treated as a failure to
               disclose, answer, or respond.

               (5) Payment of Expenses; Protective Orders.

                      (A) If the Motion Is Granted (or Disclosure or Discovery Is
                      Provided After Filing). If the motion is granted—or if the
                      disclosure or requested discovery is provided after the
                      motion was filed—the court must, after giving an
                      opportunity to be heard, require the party or deponent
                      whose conduct necessitated the motion, the party or
                      attorney advising that conduct, or both to pay the movant's
                      reasonable expenses incurred in making the motion,
                      including attorney's fees. But the court must not order this
                      payment if:

                             (i) the movant filed the motion before attempting in
                             good faith to obtain the disclosure or discovery
                             without court action;

                             (ii) the opposing party's nondisclosure, response, or
                             objection was substantially justified; or



                                              2
        Case: 3:19-cv-00033-slc Document #: 35 Filed: 12/09/19 Page 5 of 9




                              (iii) other circumstances make an award of expenses
                              unjust.

***



                                             Argument

       In Burke v. ITT Auto., Inc., 139 F.R.D. 24 (W.D.N.Y. 1991) the court detailed a long

history of the defendant in an employment discrimination case flouting its discovery

obligations and noted that Rule 37 of the Federal Rules of Civil Procedure authorizes a

broad range of sanctions for failure to comply with discovery requirements. Id., 139

F.R.D. 24, at 31. The court noted that the rule provides in pertinent part that if a party

“fails to obey an order to provide or permit discovery,” the court may sanction that

party by entering

         [a]n order striking out pleadings or parts thereof ... or dismissing the
       action or proceeding or any part thereof, or rendering a judgment by
       default against the disobedient party.

Id., at 31, quoting Fed.R.Civ.Proc. 37(b)(2)(C).

       The court noted that, “These measures are extreme sanctions, to be deployed

only in rare situations.” Id., (internal quotation marks and citations omitted). It

observed that in Hammond Packing Co. v. State of Ark., 212 U.S. 322, 348 (1909) the Court

had upheld as consistent with due process the striking of an answer and the rendering

of a default judgment against a defendant who had refused to comply with a pretrial

document-production order. Burke v. ITT Auto., Inc., 139 F.R.D. 24, 32 (W.D.N.Y. 1991).

       The court then said:

                                              3
        Case: 3:19-cv-00033-slc Document #: 35 Filed: 12/09/19 Page 6 of 9




       Rule 37 sanctions are intended to serve essentially three purposes:

              First, they ensure that a party will not benefit from its own failure
              to comply. Second, they are specific deterrents and seek to obtain
              compliance with the particular order issued. Third, they are
              intended to serve a general deterrent effect on the case at hand and
              on other litigation, provided that the party against whom they are
              imposed was in some sense at fault.

       Update Art, Inc. v. Modiin Pub., Ltd., 843 F.2d 67, 71 (2d Cir.1988) (citing
       National Hockey League v. Metropolitan Hockey Club, Inc., supra; Cine Forty–
       Second St. Theatre Corp. v. Allied Artists Pictures Corp., 602 F.2d at 1066). In
       particular, courts have stressed the importance of the deterrent effect of
       sanctions. As the Supreme Court stated in National Hockey League v.
       Metropolitan Hockey Club, Inc.:

              [H]ere, as in other areas of the law, the most severe in the spectrum
              of sanctions provided by statute or rule must be available to the
              district court in appropriate cases, not merely to penalize those
              whose conduct may be deemed to warrant such a sanction, but to
              deter those who might be tempted to such conduct in the absence
              of such a deterrent.

       427 U.S. at 643, 96 S.Ct. at 2781.

Burke v. ITT Auto., Inc., 139 F.R.D. 24, 32 (W.D.N.Y. 1991).

       Because the defendant’s conduct had been so egregious, and because the plaintiff

had been so clearly prejudiced in his efforts to obtain the evidence needed to prove his

case and secure justice in his lawsuit, the court granted the plaintiff’s motion to strike

the defendant’s answer and indicated that it would grant a motion for default

judgment.

       The same action was taken in Oak Valley Investments, L.P. v. Southwick, No.

CIV.2:06-CV-737 DB, 2008 WL 53147, at *1 (D. Utah Jan. 3, 2008)(striking answer for

failure to respond to discovery). See also, Newpark Mall LLC v. Crge Newpark Mall, LLC,

                                               4
        Case: 3:19-cv-00033-slc Document #: 35 Filed: 12/09/19 Page 7 of 9




No. 15-CV-0817-PJH, 2016 WL 742009, at *3 (N.D. Cal. Feb. 25, 2016) (“court has the

power to strike the defendant's answer and render a default judgment as the ultimate

sanction for refusal to obey discovery orders,” citing, Dreith v. Nu Image Inc., 648 F.3d

779, 786 (9th Cir. 2011); Core-Mark Int'l, Inc. v. Sparacio, No. 91 C 7232, 1994 WL 53763, at

*6 (N.D. Ill. Feb. 18, 1994)(“[S]uch a draconian sanction [as striking an answer to clear

the way for a default judgment] generally should be imposed only if the noncompliance

was due to willfulness, bad faith, or fault.” citing, National Hockey League v. Metropolitan

Hockey Club, Inc., 427 U.S. 639, 640 (1976) (per curiam)).

       Judge Griesbach’s decision striking the defendant’s answer and entering default

judgment for failure to comply with discovery obligations in United States v.

Approximately $4734 U.S. Currency, 280 F.R.D. 448, 451 (E.D. Wis. 2011) is particularly

instructive. The defendant had not only failed to respond to discovery requests, but

had, as here, failed to respond to plaintiff’s counsels attempts to address the

delinquency including a pro-active offer of an extension. Judge Griesbach agreed with

the plaintiff’s attorneys that the

       Court and the parties can resolve cases . . . in an efficient, fair, and just
       manner only if the parties timely address discovery matters in a way that
       avoids undue involvement of the Court. When claimant's counsel
       repeatedly intentionally refuses or fails to timely respond to discovery, the
       truth-seeking process is wholly frustrated

280 F.R.D. 448, at 451.

       Judge Griesbach went on to conclude:

       Striking Perkin's claim and answer is without doubt a harsh sanction. It is
       one which the Court is reluctant to impose, just as it is one AUSA
                                              5
         Case: 3:19-cv-00033-slc Document #: 35 Filed: 12/09/19 Page 8 of 9




        Campbell was reluctant to request. On the other hand, the Court is
        required to be fair to both parties and to administer and apply the Rules
        that govern proceedings in cases that come before it so as “to secure the
        just, speedy, and inexpensive determination of every action and
        proceeding.” Fed.R.Civ.P. 1. In light of the history of this case, the Court
        concludes that the sanction requested by the government is warranted.
        Accordingly, the government's motion is granted. Perkins' claim and
        answer are stricken, and the Clerk is directed to enter a default judgment
        in favor of the government.

280 F.R.D. 448 at 451.

        This Court should take the same action. It would not only be a reasonable

response to the mess the Defendants have made of the schedule in this case, but it

would redound to the benefit of both future plaintiffs and defendants who litigate in

good faith and are stymied in their efforts to secure just results in their litigation by

discovery stonewalling.



                                         Conclusion

        The Court should grant the Plaintiff’s Motion to Strike the Defendants’ Answer

and entertain a Motion for Default Judgment, with costs including reasonable attorneys’

fees.


        Dated this Monday, December 09, 2019.

                             Respectfully submitted,

                             Nathan M. Poke,

                             Plaintiff

                             By

                                              6
        Case: 3:19-cv-00033-slc Document #: 35 Filed: 12/09/19 Page 9 of 9




                                    THE JEFF SCOTT OLSON LAW FIRM, S.C.
                                    JEFF SCOTT OLSON
                                    State Bar Number 1016284
                                    131 West Wilson Street, Suite 1200
                                    Madison, WI 53703-3225
                                    Phone:      608 283-6001
                                    Fax:        608 283 0945
                                    Email:      jsolson@scofflaw.com


                                    /s/ Jeff Scott Olson
                                    _________________________
                                    Jeff Scott Olson


                                    ATTORNEYS FOR PLAINTIFF




                                    Certificate of Service

I hereby certify that on Monday, December 09, 2019, I electronically filed the foregoing with

the Clerk of the Court using the ECF system which will send notification of such filing to

the following: Christopher P. Riordan, and I hereby certify that I have mailed by United

States Postal Service the document to the following non ECF participants: none.


                                           _____/s/ Jeff Scott Olson_____




                                              7
